Citation Nr: 1543908	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2010, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

In April 2012, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PSTD), rated at 70 percent disabling and tinnitus, rated as 10 percent disabling.  His combined rating is 70 percent.  

2.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . .will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A November 2012 letter fully satisfied the notice requirements of the VCAA.  The letter informed the Veteran of the requirements for entitlement to a TDIU, what evidence was to be provided by him, and which VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice was prior to the August 2013 supplemental statement of the case.

The Veteran was afforded a VA examination in July 2013, which addressed the effect of the Veteran's PTSD on his occupational functioning.  Although the Veteran was not afforded a VA examination which addressed his tinnitus, the Board finds that there is sufficient evidence of record in order to adjudicate the claim.

II.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The question of whether or not the Veteran is unemployable must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran' service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95

The Veteran is currently service-connected for PTSD, rated as 70 percent disabling and tinnitus, rated as 10 percent disabling.  His combined rating of 70 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

In a VA treatment record of February 2006, it was noted that the Veteran was chronically suicidal since his stroke.  In September 2006, the Veteran was socially isolated and avoidant.  He felt guilty about not being able to relate to others.  In September 2006, February 2007, and June 2008, the clinician diagnosed severe PTSD and assigned a GAF score of 45 finding that there was severe occupational and social impairment.  

The Veteran was afforded VA examinations in November 2006 and October 2007 where he was assigned GAF scores of 55.  The Veteran had hypervigilance, restricted range of affect, angry outbursts, mild memory impairment, nightmares, difficulty concentrating (November 2006) and estrangement from others.  The examiner noted that the Veteran was not unemployable due to his PTSD symptoms, but rather was unemployed due to his non-service connected stroke residuals.   

A September 2008 VA treatment note indicates that the Veteran reported that his psychotropic medications help keep "his head above water only."  He reported struggling with daytime and nighttime PTSD symptoms and trying to distract himself positively with activities such as helping with Sunday School.  In June 2007 and June 2008, the treating specialist noted that the Veteran was unemployable due to his PTSD.

Vet Center treatment records indicate that the Veteran experiences anxiety, depression, and cognitive distortions which augment his anxiety and avoidance.  

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  He testified that he experiences constant anxiety, nervousness, loss of control, nightmares, depression, flashbacks, memory loss, periods of disorientation, feeling like he is living one day at a time, fatigue, and panic attacks.  He testified that he used to be a workaholic, but feels like he can no longer work. 

On VA examination in August 2010, the Veteran was noted to have been married for 40 years and described the marriage as "good."  He was close to their two children and eight grandchildren.  He had difficulty staying or falling asleep, difficulty concentrating, moderate hypervigilance, mild exaggerated startle response and mild irritability/anger.  A GAF score of 55 was assigned.  

A January 2011 VA treatment note indicates that the Veteran's PTSD symptoms wax and wane.  The Veteran reported that he teaches Sunday School, but planned on quitting because the children "aggravate and frustrate [him]."  The specialist noted that the Veteran "remain[ed] unemployable due to serious handicaps socially and industrially from his PTSD related symptoms."  

A June 2011 VA treatment record indicates that the Veteran's PTSD symptoms cause trouble sleeping, eating and overall low energy levels.  August 2012 VA treatment records indicate that the Veteran breaks things when he is angry.  It further states that the Veteran and his wife report that he is angry often.  

On the Veteran's August 2012 VA Form 21-8940, reported last working in 1996 as a city inspector.  His highest level of education is one year of high school.  

November 2012 correspondence indicates that the Veteran did not complete his evaluation for Vocational Rehabilitation and Employment and was placed on "discontinued" status in August 2005.  

The Veteran was afforded a VA examination in July 2013 where the examiner noted the Veteran's significant other non-service disabilities, including a history of a cerebellar stroke in 1986.  The examiner noted a December 2012 VA treatment note which stated that the Veteran's GAF score had been in the 45 range since 2006.  The note also indicated that the Veteran was not considered employable years ago and is not currently employable.  

The Veteran reported: (1) being in a healthy marriage for about 43 years; (2) having a good relationship with his children and grandchildren; (3) attending church at least 3 times per week; and (4) no history of suicide or violence.  He reported that he retired in 1986 after he suffered a cerebellar stroke.  The Veteran reported that he worked as an air conditioner installer for about 15 years.  He is currently in receipt of Social Security Administration (SSA) disability benefits for residuals of the cerebellar stroke.  He denied any hospitalizations due to his PTSD or tinnitus.   He reported the use of an antidepressant to help him sleep.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's PTSD "should not preclude light duty or sedentary employment."  A GAF score of 50 was assigned.

Several VA treatment notes indicate that the Veteran is unemployable due to his low GAF scores.  However, the Board's decision to grant entitlement to a TDIU is based on more than the Veteran's GAF.  Although the scores contribute to the Board's analysis, the Board considers other evidence such as the Veteran's skills, functional impairment and educational background.

Although the Veteran's VA treating specialist has noted on several occasions that the Veteran is unemployable due to his PTSD without an explanatory rationale, the Board finds that as his treating psychiatrist, he is familiar with the Veteran's progress, or lack thereof, and his capabilities. 

In considering the evidence of record, the Board finds that the lay and medical evidence for and against the claim are in relative equipoise.  The Veteran is competent to report the severity and frequency of his symptoms, which he reports affect his ability to work.  See Layno v. Brown, 6 Vet. App. 465 (1995).  The Board further finds the Veteran's reports credible.  The VA psychiatrist who regularly treats the Veteran has opined that his symptoms are so severe as to prevent employment.   In contrast, the Board finds the November 2006 and October 2007 VA examiners' opinion that the Veteran's symptoms do not interfere with work plausible.  The examiners noted the Veteran's symptoms and ultimately concluded that they did not interfere with his ability to work

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment.  The Veteran has a limited educational background, only one year of high school, and has symptoms which would limit what types of environments in which he could perform.  His angry outbursts would mean that he would need to be secluded from others so as to not aggravate his symptoms.  His memory deficits and anxiety would exclude him from mentally challenging or frustrating positions, which potentially can be most jobs.  Although the Board acknowledges that the Veteran's stroke symptoms may also play a role in his inability to work, it also finds that the Veteran's PTSD symptoms also prevent employment.  While the 2013 examiner concluded that the service-connected PTSD should not preclude light duty or sedentary employment, the Veteran's work experience is in air conditioning installation and as a city inspector.  Both jobs require interaction with others and attention to detail.  However, with his symptoms, including hypervigilance, angry outbursts, difficulty concentrating, anxiety, depression, periods of disorientation, difficulty to relating to non-family members and fatigue, the Board finds that the evidence of record for and against the claim is in relative equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


